EXHIBIT 10.2

DISCOVER FINANCIAL SERVICES

EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Discover Financial Services Employee Stock
Purchase Plan (the “Plan”) is to provide employees of Discover Financial
Services, a Delaware corporation (the “Company”), and its Subsidiary Companies
(as defined below) that are designated to participate in the Plan the
opportunity to participate in the ownership of the Company and to encourage
increased efforts to promote the best interests of the Company and the
Subsidiary Companies by permitting eligible employees to purchase shares of
common stock, $.01 par value, of the Company (“Common Stock”) at below-market
prices. The Plan is intended to qualify as an “employee stock purchase plan”
under section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).
For purposes of the Plan, the term “Subsidiary Companies” shall mean all
corporations which are subsidiary corporations (within the meaning of section
424(f) of the Code) and of which the Company is the common parent. The Company
and its Subsidiary Companies that, from time to time, are designated by the
Company to participate in the Plan are sometimes hereinafter called collectively
the “Participating Companies.”

2. Eligibility. Participation in the Plan shall be open to each employee of a
Participating Company who has satisfied rules and conditions established by the
Compensation Committee of the Board of Directors (the “Board”) from time to time
(an “Eligible Employee”); provided, however that such rules shall neither permit
nor deny participation in the Plan contrary to the requirements of the Code
(including by not limited to, Section 423(b)(3),(4),(5), and (8) thereof) and
the regulations promulgated thereunder. Each Eligible Employee shall be eligible
to participate in the Plan beginning on the later of:

(a) the first day of the first month following the date the employee has
completed one year of service for the Participating Companies, provided that he
is still employed on such date, and

(b) the date such employee becomes an Eligible Employee.

No right to purchase Common Stock hereunder shall accrue under the Plan on
behalf of any person who is not an Eligible Employee as of the first day of a
Purchase Period (as defined in Section 3). Notwithstanding the foregoing, any
employee of a Participating Company who on June 30, 2007 was eligible to
participate in the Morgan Stanley Employee Stock Purchase Plan or who, on the
Effective Date (as defined in Section 3) would have been so eligible if he or
she had then been employed by Morgan Stanley shall be an Eligible Employee as of
the Effective Date.

No Eligible Employee shall acquire a right to purchase Common Stock hereunder if
immediately after receiving such right, such employee would own 5% or more of
the total combined voting power or value of all classes of stock of the Company
or any Subsidiary Company (including any stock attributable to such employee
under section 424(d) of the Code or which the employee may purchase under
outstanding options (including the right to purchase Common Stock under the
Plan)).



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, each Eligible Employee’s right
to purchase Common Stock hereunder shall be restricted so that no Eligible
Employee’s right to purchase Common Stock under all employee stock purchase
plans qualified under section 423 of the Code and maintained by the Company or
any of its Subsidiary Companies accrues at a rate which exceeds $25,000 of Fair
Market Value (determined as of the date on which the options under each such
plan are considered granted pursuant to section 423 of the Code) (or such other
amount as may be specified under section 423 of the Code) for a calendar year.

3. Effective Date of Plan; Purchase Periods. The Plan shall become effective on
October 1, 2007, or such later date as may be determined by the Committee (as
defined in Section 16) (the “Effective Date”), provided that this Plan is
approved by the Company’s shareholder prior to the date the Company’s shares are
traded on a national stock exchange. Eligible Employees shall be permitted to
purchase shares of Common Stock as soon as practicable after each Purchase
Period during the term of the Plan. A “Purchase Period” under the Plan shall be
such period as shall be determined by the Committee; provided, however, that in
no event shall such period be longer than twenty-seven (27) months.

4. Basis of Participation; Payroll Deductions. Subject to compliance with
applicable rules prescribed by the Committee each Eligible Employee shall be
entitled to enroll in the Plan as of the first day of any Purchase Period which
begins on or after such Eligible Employee has satisfied the eligibility
requirements in Section 2 of the Plan.

To enroll in the Plan, an Eligible Employee shall make a request to the Company
or its designated agent at the time and in the manner specified by the
Committee, specifying the amount of payroll deduction to be applied to the
Compensation (as defined below) earned by the employee during each payroll
period during the Purchase Period. The Committee may determine and specify, from
time to time, (i) the range of permissible percentages of a participant’s
Compensation an Eligible Employee may specify as a payroll deduction and
(ii) the maximum amount, if any, of Compensation that may be deducted for an
Eligible Employee in any year, and provided further, that no such determination
shall be contrary to the requirements of section 423 of the Code and the
regulation promulgated thereunder. Subject to compliance with applicable rules
prescribed by the Committee, the request shall be credited as soon as
practicable following the Purchase Period. For purposes of the Plan, a
participant’s “Compensation” shall mean the sum of the types and amounts of
compensation determined from time to time by the Committee in its sole
discretion to be eligible to be taken into account under the Plan, provided that
no such determination shall include or exclude any type or amount of
compensation contrary to the requirements of section 423 of the Code and any
regulations promulgated thereunder. Each Eligible Employee shall be advised of
the Purchase Price (as defined in Section 5) before enrolling in the Plan.

Payroll deductions shall be made for each participant in accordance with such
participant’s request until such participant’s participation in the Plan
terminates, such participant’s payroll deductions are suspended, such
participant’s request is revised or the Plan terminates, all as hereinafter
provided.

 

2



--------------------------------------------------------------------------------

Following his or her enrollment in the Plan, a participant may change the amount
of his or her payroll deduction effective as of the first day of any Purchase
Period by so directing the Company or its designated agent at the time and in
the manner specified by the Committee. A participant may not change the amount
of his or her payroll deduction effective as of any date other than the first
day of a Purchase Period, except that a participant may elect to suspend his or
her payroll deductions under the Plan as provided in Section 7.

Payroll deductions for each participant shall be credited to a purchase account
established on behalf of the participant on the books of the participant’s
employer or such employer’s designated agent (a “Purchase Account”). As soon as
practicable following the end of each Purchase Period, the amount in each
participant’s Purchase Account will be applied to the purchase of the number of
whole and fractional shares of Common Stock determined by dividing such amount
by the Purchase Price (as defined in Section 5) for such Purchase Period. No
interest shall accrue at any time for any amount credited to a Purchase Account
of a participant.

The Committee may, in its discretion, establish additional procedures whereby
Eligible Employees may participate in the Plan by means other than payroll
deduction. Such other methods of participating shall be subject to such rules
and conditions as the Committee may establish. The Committee may at any time
amend, suspend or terminate any participation procedures established pursuant to
this paragraph without prior notice to any participant or Eligible Employee.

5. Purchase Price. The purchase price (the “Purchase Price”) per share of Common
Stock hereunder shall be expressed as a percentage of Fair Market Value (as
defined below) for any Purchase Period and shall be determined from time to time
by the Board, but in no event shall such purchase price be less than 85% of the
Fair Market Value of a share of Common Stock on the last day of such Purchase
Period. If such sum results in a fraction of one cent, the Purchase Price shall
be increased to the next higher full cent. For purposes of the Plan, the “Fair
Market Value” of a share of Common Stock on a given day shall be the average of
the high and low sales price of a share of Common Stock as reported on the New
York Stock Exchange (or such other exchange on which shares of Common Stock are
listed) on the date as of which such value is being determined or, if there
shall be no reported transactions on such date, on the next preceding date for
which a transaction was reported. In no event, however, shall the Purchase Price
be less than the par value of a share of Common Stock. Notwithstanding anything
herein to the contrary, in the event the Board determines pursuant to this
Section 5 to change the Purchase Price, each participant shall be advised in
advance of the effective date of such change and afforded the opportunity to
make a change in participation under Section 4 and Section 7.

6. Purchase Accounts and Issuance of Shares. The Common Stock purchased by each
participant shall be posted to such participant’s Purchase Account as soon as
practicable after, and credited to such participant’s Purchase Account as of,
the last day of the Purchase Period with respect to which the Common Stock was
purchased. Except as provided in Section 7 and Section 8, a participant (or his
or her legal representative, as appropriate) will be issued his or her shares
when his or her participation in the Plan is terminated pursuant to
Section 7(b), the Plan is terminated or upon request, but, in the last case,
only in whole shares.

 

3



--------------------------------------------------------------------------------

The Committee may permit or require that shares be deposited directly with a
broker designated by the Committee or to a designated agent of the Company, and
the Committee may use electronic or automated methods of share transfer. The
Committee may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares.

7. Suspension and Termination of Participation. (a) Suspension of Payroll
Deductions. A participant may elect at the time and in the manner specified by
the Committee to suspend his or her participation in the Plan, provided such
election is received by the Company or its designated agent prior to the date
specified by the Committee for suspension of participation with respect to the
Purchase Period for which such suspension is to be effective. Upon any
suspension of participation, the participant’s payroll deductions shall cease,
and if the participant elects, the cash credited to such participant’s Purchase
Account on the date of such suspension shall be delivered as soon as practicable
to such participant. If the participant does not elect to receive such cash,
such cash shall be applied to the purchase of shares of Common Stock, as
described in Sections 4, 5 and 6 hereof. A participant who elects to suspend
participation in the Plan shall be permitted to resume participation in the next
following Purchase Period by making a new request to participate at the time and
in the manner described in Section 4 hereof.

(b) Termination of Participation. If the participant dies, terminates employment
with the Participating Companies for any reason, including a termination due to
disability or retirement, or otherwise ceases to be an Eligible Employee, such
participant’s participation in the Plan shall immediately terminate. Upon such
terminating event, any cash credited to such participant’s Purchase Account on
the date of such termination shall be delivered as soon as practicable to such
participant or his or her legal representative, as the case may be, and the
number of full shares of Common Stock held for his or her benefit, and a cash
payment equal to the Fair Market Value of any fractional share so held, shall be
delivered to the participant or his or her legal representative, as the case may
be, as soon as practicable after such termination.

(c) Leaves of Absence. Unless the Committee otherwise determines, a participant
on a paid leave of absence shall continue to be a participant in the Plan so
long as such participant is on such paid leave of absence. Unless otherwise
determined by the Committee, a participant on an unpaid leave of absence shall
not be entitled to participate in the Plan after such unpaid leave has begun but
shall not be deemed to have terminated employment for purposes of the Plan. A
participant who, upon failing to return to work following a leave of absence, is
deemed not to be an employee, shall not be entitled to participate in the Plan
after such termination of employment, and such participant’s Purchase Account
shall be paid out in accordance with Section 7(b).

8. Termination or Amendment of the Plan. The Company, by action of the Board,
may terminate the Plan at any time, in which case notice of such termination
shall be given to all participants, but any failure to give such notice shall
not impair the effectiveness of the termination.

Without any action being required, the Plan shall terminate in any event when
the maximum number of shares of Common Stock to be sold under the Plan (as
provided in Section 17) has been purchased. If at any time the number of shares
of Common Stock remaining available for purchase under the Plan is not
sufficient to satisfy all then-outstanding purchase rights, the Board or
Committee may determine an equitable basis of apportioning available shares of
Common Stock among all participants.

 

4



--------------------------------------------------------------------------------

The Company, by action of the Board, may amend the Plan from time to time in any
respect for any reason; provided, however, that the Plan may not be amended in
any manner that will retroactively impair or otherwise adversely affect the
rights of any person to benefits under the Plan which have accrued prior to the
date of such action and no such amendment shall increase the maximum number of
shares of Common Stock which may be purchased under the Plan unless such
increase is approved by the stockholders of the Company in accordance with
section 423 of the Code.

9. Non-Transferability. Rights acquired under the Plan are not transferable and
may be exercised only by a participant.

10. Dividends on Shares. All ordinary or regular cash dividends paid with
respect to shares of Common Stock held in a participant’s Purchase Account shall
be invested automatically in shares of Common Stock purchased at 100 percent of
Fair Market Value on the date such dividend is paid. All ordinary or regular
non-cash dividends paid on Common Stock held in a participant’s Purchase Account
shall be paid to the participant as soon as practicable.

11. Sales through the Plan. A participant or former participant who has
terminated employment with the Participating Companies may sell his or her
shares of Common Stock acquired under the Plan pursuant to the procedures
established from time to time by the Administrator.

12. Stockholder’s Rights. No Eligible Employee or participant shall by reason of
the Plan have any rights of a stockholder of the Company until he or she shall
acquire a share of Common Stock as herein provided.

13. No Right to Continued Employment. Nothing in the Plan shall impose an
obligation on any Participating Company to continue the employment of a
participant or shall lessen or affect a Participating Company’s right to
terminate the employment of a participant at any time for any reason.

14. Withholding. As a condition to receiving shares hereunder, the Company may
require the participant to make a cash payment to the Company of, or the Company
may withhold from any shares distributable under the Plan, an amount necessary
to satisfy all Federal, state, city or other taxes required to be withheld in
respect of such payments pursuant to any law or governmental regulation or
ruling.

15. Offsets. To the extent permitted by law, the Company shall have the absolute
right to withhold any amounts payable to any Participant under the terms of the
Plan to the extent of any amount owed for any reason by such Participant to the
Company or any Subsidiary and to set off and apply the amounts so withheld to
payment of any such amount owed to the Company or any Subsidiary, whether or not
such amount shall then be immediately due and payable and in such order or
priority as among such amounts owed as the Company, in its sole discretion,
shall determine.

 

5



--------------------------------------------------------------------------------

16. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”). The Committee shall have
full power and authority to: (i) interpret and administer the Plan and any
instrument or agreement entered into under the Plan; (ii) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (iii) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan, provided, however, that any exercise of discretion
granted to the Committee pursuant to the Plan shall be exercised in a manner
consistent with Section 423 of the Code. Decisions of the Committee shall be
final, conclusive and binding upon all persons, including the Company, each
participant and each other employee of the Company. The Committee may delegate
to any committee, person (whether or not an employee of a Participating Company)
or entity any of its responsibilities or duties hereunder. The Plan shall be
interpreted and administered so as to ensure that all participants have the same
rights and privileges, as provided by section 423(b)(5) of the Code.

17. Maximum Number of Shares. The maximum number of shares of Common Stock which
may be purchased under the Plan is 3,000,000 subject to adjustment as
hereinafter set forth. Shares of Common Stock sold hereunder may be treasury
shares, authorized and unissued shares, shares purchased in the open market (on
an exchange or in negotiated transactions) or any combination thereof.

18. Changes in the Company’s Capital Structure. In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of shares of Common
Stock other than a regular cash dividend, the maximum number and class of
securities which may be purchased under the Plan and the purchase price per
security shall be appropriately adjusted by the Board. The decision of the Board
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional security being available under the
Plan, such fractional security shall be disregarded. The provisions of the Plan
shall be binding upon, and inure to the benefit of, all successors of the
Company and each participant, including, without limitation, such Participant’s
estate and all executors, administrators or trustees thereof, heirs and
legatees, and any receiver, trustee in bankruptcy or representative of creditors
of such participant.

19. Merger or Other Corporate Change. In the event of a merger or other
transaction involving the Company in which shares of Common Stock are exchanged
for stock, securities, cash or other property, each option under the Plan shall
be assumed or an equivalent option shall be substituted by the successor
corporation in such transaction, or a parent or subsidiary of such successor
corporation. The Board may elect, however, in the exercise of its sole
discretion and in lieu of such assumption or substitution, to shorten the
Purchase Period then in effect by establishing a new purchase date or to cancel
the Purchase Period and refund all amounts credited to each participant’s
Purchase Account. If the Board shortens the Purchase Period then in effect, the
Company shall make its best efforts to notify each participant of such change at
least 10 business days prior to the new purchase date, and allow participants to
elect to receive the cash credited to their Purchase Accounts in accordance with
Section 7(a).

20. Designation of Beneficiary. A participant may file a written designation of
a beneficiary who is to receive any shares and cash, if any, from the
participant’s account under the Plan in the event of such participant’s death
subsequent to the last day of a Purchase Period but

 

6



--------------------------------------------------------------------------------

prior to delivery to such participant of such shares and cash. In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death prior to the last day of a Purchase Period. If a participant
is married and the designated beneficiary is not the participant’s spouse,
spousal consent shall be required for such designation to be effective. Such
designation of beneficiary may be changed by the participant at any time by
written notice. In the event of the death of a participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate. All beneficiary designations shall be in
such form and manner as the Company may designate from time to time.

21. Notices. Except as otherwise expressly provided herein, (i) any request,
election or notice under the Plan from an Eligible Employee or participant shall
be transmitted or delivered to the Company or its designated agent in the manner
specified by the Committee and, subject to any limitations specified in the
Plan, shall be effective when so delivered and (ii) any request, notice or other
communication from the Company or its designated agent that is transmitted or
delivered to Eligible Employees or participants shall be effective when so
transmitted or delivered.

22. Compliance with Statutes and Regulations. The Plan, and the Company’s
obligation to sell and deliver shares of Common Stock hereunder, shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approval by any regulatory or governmental agency as may, in the sole
discretion of the Company, be required or desirable.

23. Governing Law. The Plan and all determinations made hereunder and actions
taken pursuant hereto, to the extent not otherwise governed by the Code or the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

24. International Participants. To the extent permitted under section 423 of the
Code, without the amendment of the Plan, the Committee may provide for the
participation in the Plan by Eligible Employees who are subject to the laws of
foreign countries or jurisdictions on such terms and conditions different from
those specified in the Plan as may in the judgment of the Committee be necessary
or desirable to foster and promote achievement of the purposes of the Plan and,
in furtherance of such purposes the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws of other countries or jurisdictions in which
the Participating Companies operate or have employees.

 

7